DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2018-045873, filed in Japan on 03/13/2018) required by 37 CFR 1.55 as electronically retrieved on 05/10/2019.
Three Information Disclosure Statements
The three information disclosure statements submitted respectively on 03/11/2019, 05/06/2019 and 07/21/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification, page 11, paragraph 0039 in last sentence states, “control uni 120” instead of “control unit 120.”
Specification, page 11, paragraph 0041 in last sentence on page states, “upper members may one” could benefit from some rephrasing for the purpose of clarity. 
Specification, page 15, paragraph 0055 in third sentence of paragraph lists with commas all the components of 100B but does not include 107. It appears that number 107 should be included in this third sentence. 
Specification, page 19, paragraph 0072 in last sentence states, “insulation structure 100B” instead of “insulation structure 100C.”

Appropriate correction is required.

The use of the terms in last sentence of paragraph 0075 on page 19 states, “No. 5120#130 available from NICHIAS Corporation was used”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- HEAT INSULATION STRUCTURE AT LOWER END OF VERTICAL HEAT TREATMENT APPARATUS AND VERTICAL HEAT TREATMENT APPARATUS INCLUDING HEAT INSULATION STRUCTURE THEREOF--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for being unclear in reciting, “A heat insulation structure used for a vertical heat treatment apparatus that performs a heat treatment on a substrate, wherein the vertical heat treatment apparatus includes.” It is difficult to understand if only the “heat treatment structure” is being claimed such that it is “used for” a vertical apparatus OR if the entire structure that includes the “heat insulation structure” plus the “vertical heat treatment apparatus” is being claimed.  Further, if the “heat insulation structure” is being claimed only it is noted that no OR hardly-any actual structural limitations define the structure of the heat insulation structure and instead only a location is given (i.e., between inner tube and outer tube). With respect to the public notice function of claim 1 it is difficult to understand what would infringe upon claim 1 (i.e., only a heat insulation structure OR heat insulation structure plus a vertical heat treatment apparatus). For purpose of examination on the merits, everything after the “colon” in claim 1 is considered.  
Dependent claims 2-6, 8, 10, 14 and 17 do not alleviate the indefiniteness from independent claim and are rejected for incorporating the indefiniteness from claim 1.  

Claim 7 is indefinite for being unclear in reciting, “A heat insulation structure used for a vertical heat treatment apparatus that performs a heat treatment on a substrate,… wherein the vertical heat treatment apparatus includes.” It is difficult to understand if only the “heat treatment structure” is being claimed such that it is “used for” a vertical apparatus OR if the entire structure that includes the “heat insulation structure” plus the “vertical heat treatment apparatus” is being claimed. Further, it is unclear if the heat insulation structure is considered part of the vertical heat treatment apparatus OR an additional component to the vertical heat treatment apparatus. With respect to the public notice function of claim 7 it is difficult to understand what would infringe upon claim 7 (i.e., only a heat insulation structure OR heat insulation structure plus a vertical heat treatment apparatus). For purpose of examination on the merits, everything after the “colon” in claim 7 is considered.  
	Dependent claims 9, 11, 15 and 18 do not alleviate the indefiniteness from independent claim and are rejected for incorporating the indefiniteness from claim 7. 
  
Claim 12 is indefinite for being unclear in reciting, “A heat insulation structure used for a vertical heat treatment apparatus that performs a heat treatment on a substrate,… wherein the vertical heat treatment apparatus includes.” It is difficult to understand if only the “heat treatment structure” is being claimed such that it is “used for” a vertical apparatus OR if the entire structure that includes the “heat insulation 
	Dependent claims 13, 16 and 10 do not alleviate the indefiniteness from independent claim and are rejected for incorporating the indefiniteness from claim 12. 

	Claims 17-19 are indefinite by being unclear in reciting, “and a lower end of the heating section disposed on an outer circumference side of the processing container” because it is unclear if the claimed height position of the heat insulation structure of claim 17 is “lower” or “higher” than the aforementioned quoted limitation.  For purpose of examination on the merits, it is shown in the drawings that the claimed height position of the heat insulation structure is lower than then the lower height position of the heating section. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 8, 10, 12-14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0051597 A1 to Morita et al. (“Morita”).
	Regarding independent claim 1, Morita teaches a heat insulation structure (i.e., as defined, infra) used for a vertical heat treatment apparatus (i.e., as defined, infra) that performs a heat treatment 14 (“heater”; Figure 1’ ¶. 0031) on a substrate 1 (“wafers”; Figure 1; ¶. 0051),
wherein the vertical heat treatment apparatus (i.e., as defined, infra) includes:
a processing container (i.e., as defined, infra) having a double tube structure 18 (“process tube”; Figure 1; ¶. 0032) including an inner tube 22 (“inner tube”; Figure 1; ¶. 0032) and an outer tube 20 (“outer tube”; Figure 1; ¶. 20) closed upward (i.e., see Figure 1; 18 is closed), the processing container (i.e., as defined, supra) having an opening (i.e., see Figure 1 and paragraph 0043 there is defined an opening at the bottom) at a lower end thereof;
a gas supply section 42 (“gas supply unit”; Figure 1; ¶. 0040) and exhaust section 32 (“exhaust pipe”; Figure 1; ¶¶. 0037-0038) provided on a lower side of the processing container (i.e., see Figure 1);
a lid 52 (“seal cap”; Figure 1; ¶. 0043) configured to introduce or discharge the substrate 1 into or from the opening and to open/close the opening (i.e., as described in paragraphs 0043 and 0055); and
a heating section 14 provided to cover the processing container from an outside (i.e., see Figure 1), and
the heat insulation structure 90 (“heat insulation cylinder”; Figures 3-7; ¶. 0070) is provided between the inner tube 22 and the outer tube 20.
Regarding claim 14, Morita teaches1 wherein a height position (i.e., looking at Figure 1 with Figure 3 -- it appears that number 90’s top position is just below the bottom of number 14.  As illustrated in Figure 1, the bottom of number 14 is above the exhaust 32) of an uppermost portion in the heat insulation structure 90 is set to be higher than a position of an upper end of the exhaust section.
Regarding claim 17, Morita teaches2, as best understood in light of the 112(b) rejection, supra, wherein a height position of an uppermost portion (i.e., looking at Figure 1 with Figure 3 -- it appears that number 90’s top position is just below the bottom of number 14.  As illustrated in Figure 1, the bottom of number 14 is below the first wafer 1 and is firmly within the heat insulation plates below the wafers 1) in the heat insulation structure 90 is set to be lower than a position of an upper side among a lower end of a substrate holder accommodated in the processing container and a lower end of the heating section 14 disposed on an outer circumference side of the processing container (i.e., as already explained it appears as though number 90 is just below 14).
Regarding claim 2, Morita teaches wherein the heat insulation structure 90 includes a plate-shaped member (i.e., as illustrated in Examiner’s Markup of Figure 4C, infra. There may be one plate shape member at the bottom that juts out and another plate shape member at the top) provided along an outer circumference of the inner tube 22.

    PNG
    media_image1.png
    300
    788
    media_image1.png
    Greyscale

Regarding claim 3, Morita teaches wherein the plate-shaped member (i.e., in the embodiment of Figure 9B there is number 90 may be viewed as a C shape that ends at notch 90d thereby making a C for the upper plate where number 90 arrow is pointing) is formed in a C shape having a notch 90d formed at a position corresponding to the exhaust section (i.e., see paragraph 0107: the notch is exposing the exhaust) in a plan view.
Regarding claim 6, Morita teaches wherein the plate-shaped member includes a first upper member and a second upper member that are provided at different positions in a vertical direction (i.e., as illustrated for the Examiner’s Markup, supra – there are two plates).
Regarding claim 4, Morita teaches wherein the plate-shaped member is formed in an annular shape in a plan view (i.e., at least one embodiment of Figure 4A).
Regarding claim 5, Morita teaches wherein the plate-shaped member includes a first upper member and a second upper member that are provided at different positions in a vertical direction (i.e., as illustrated for the Examiner’s Markup, supra – there are two plates).
Regarding claim 8, Morita teaches a support member (i.e., the bottom jut labeled 90a in certain Figures) configured to support the plate-shaped member (i.e., for this embodiment the plate is the upper end of 90).
Regarding claim 10, Morita teaches wherein an annular support portion 28 (“manifold”; Figure 1; ¶. 0036) is formed on a lower inner wall (i.e., at least number 20 touches 28 at the point where number 20 makes a right turn at the bottom) of the outer tube 20, and
the support member (i.e., the bottom jut labeled 90a in certain Figures) includes a lower member disposed on the support portion (see Figure 3: number 90 touches 28), and a connection member (i.e., see Figure 1, 3 and 4: the claimed connection member is the part of cylinder 90 that connects the bottom jut out 90a with the top of 90) configured to connect the lower member and the plate-shaped member.

Regarding independent claim 12, Morita teaches a heat insulation structure used for a vertical heat treatment apparatus that performs a heat treatment on a substrate, the heat insulating structure comprising a block-shaped member (refer to claim 1 rejection wherein the 90 may be considered a block),
wherein the vertical heat treatment apparatus includes:

a gas supply section and exhaust section provided on a lower side of the processing container;
a lid configured to introduce or discharge the substrate into or from the opening and to open/close the opening; and
a heating section provided to cover the processing container from an outside, and
the block-shaped member is provided along an outer circumference of the inner tube between the inner tube and the outer tube (see claim 1 rejection where 90 may be considered a block).
Regarding claim 13, Morita teaches wherein the block-shaped member 90 is formed in a C shape (i.e., as illustrated in Figure 9B and paragraph 0107: there is notch 90d  wherein the top part of 90 has a C-shape formed by notch 90d) having a notch formed at a position corresponding to the exhaust section 32 in a plan view.
Regarding claim 16, Morita teaches wherein a height position of an uppermost portion in the heat insulation structure is set to be higher than a position of an upper end of the exhaust section (refer to claim 14 rejection).
Regarding claim 19, Morita teaches wherein a height position of an uppermost portion in the heat insulation structure is set to be lower than a position of an upper side among a lower end of a substrate holder accommodated in the processing container .
Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, the plate-shaped member is provided along an outer circumference of the inner tube between the inner tube and the outer tube,
the plate-shaped member includes a plurality of first arc members along the outer circumference of the inner tube at a first height position in a vertical direction, and a plurality of second arc members provided along the outer circumference of the inner tube at a second position different from the first height position, and
the first arc members and the second arc members are alternately arranged along the outer circumference of the inner tube, and the first and second arc members, which are adjacent to each other, are arranged to partially overlap in a plan view.
Claims 9, 11, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Dependent claims 9, 11, 15 and 18 contain allowable subject matter, because they depend on the allowable subject matter of independent claim 7. 
	Specifically the following references are pertinent to allowability:
		A. US 2018/0135179 A1 to Ikeuchi et al. (“Ikeuchi”) shows in Figure 1 of an annular heat insulation structure 50 that has pillars 53 and fins 54.  
		B. CN 105135883 A to Wang shows in Figure 2 of a heat screen layer number 8 that has pillars and fins. 
It is noted, amendments made to overcome the prior-art for claims 1-6, 8, 10, 12-14, 16, 17 and 18 that references A and B are taken into consideration and explanation as to how the amendments overcome the prior art and references A and B. 
Note of Similar Application
	It is noted that WO2021/187277 A1 to Kasamatsu et al. shows in Figure 2 of an insulation structure that is made of quartz and is called reflector 124 between inner and outer tubes.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 December, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed). See MPEP 2125.
        2 In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed). See MPEP 2125.